DETAILED ACTION
	Claims 1-33 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15 and 19-23) and species of subtilisin variant being base sequence SEQ ID NO: 11 and substitution of position 130 to G (according to numbering of SEQ ID NO: 7 in the reply filed on 10/27/2021 is acknowledged.
In the interest of compact prosecution, Groups I and III are rejoined to be the same group and examined herein.  Group II remains a separate group as set forint in the Office Action dated 07/27/2021.
Claims 16-17 and 24-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/2021.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 1, 2, 8, 9 and 33 objected to because of the following informalities:  
Claims 1, 2 and 33 recite and repeat the same position numbers through several paragraphs of the claims.  For example, claim 1, paragraph (i) recites 1 A/C/D/E/G/H/I/K/M/N/R/S/TV and paragraph (ii) one or more amino acid substitutions at one or more positions.”
MPEP 2173.05(s) provides the following guidance:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  

Here, reference to and incorporation by reference of Example 1 (of the specification) in claims 8 and 9 is improper since the assays of Example 1 can be recited in claims 8 and 9 and the claims should be complete in themselves.
Claim 8 recites the abbreviation BMI (line 3) that should be defined upon its first use in the claims.
Claim 9 recites the abbreviation HDL and ADW (line 4) that should be defined upon their first use in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 21.3.05(b)(II) provides the following guidance:

The language of claim 1 attempts to claim the height of the paper feeding unit in relation to a user of a specific height who is performing operations on the printer.... Claim 1 fails to specify, however, a positional relationship of the user and the printer to each other. 
Miyazaki, 89 USPQ2d at 1212. In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655.
On the other hand, a claim limitation specifying that a certain part of a pediatric wheelchair be "so dimensioned as to be insertable through the space between the doorframe of an automobile and one of the seats" was held to be definite. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986). The court stated that the phrase "so dimensioned" is as accurate as the subject matter permits, noting that the patent law does not require that all possible lengths corresponding to the spaces in hundreds of different automobiles be listed in the patent, let alone that they be listed in the claims.

Claim 6 recites “wherein the variant has one or more improved property when compared to a parent or reference subtilisin.”  A parent or reference subtilisin is construed to be a genus of subtilisins and is not limited to, for example, subtilisins having SEQ ID NO: 11 or 13.  Further, embodiments of claim 6 are not required to be made from or to have any specific structural relationship to any specific set of subtilisins wherein "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  MPEP 2113(I).  Any subtilisin variant can be made by substituting any other differing subtilisin even if a large number of substitutions is required to do so. Even in view of the definition of a “parent” provided in para. [0032] of the specification, there are many wild-type subtilisins known in the art as to be a very broad genus wherein any embodiment of claim 6 can be made by substitution to any arbitrary wild-type subtilisin that may serve as a parent even if many substitutions are required.
A potential embodiment variant subtilisin of claim 6 can have an improved property of claim 1 when compared to a first “a parent or reference subtilisin” but lack an improved property when compared to a second “a parent or reference subtilisin,” wherein claim 6 does not define the identity of the parent or reference subtilisin.  As such, the improved property as recited in claim 6 is defined in reference to an a parent or reference subtilisin” but lack an improved property when compared to a second “a parent or reference subtilisin,”  “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II).
Regarding claim 8, claim 8 recites “PI>1 or >50% residual activity.”  “PI” (performance index), as indicated in para. [00169] of the specification, is a ratio of the property measured to a “the parent protease.”  For example, “Stability PIs were obtained by dividing the residual activity of subtilisin variant by that of the parent protease.”  Specification, para. [00169].  As discussed above, embodiments of claim 6 and by extension embodiments of further depending claim 8 are not required to have one specific “the parent protease” wherein claim 8 does not define “the parent protease” as SEQ ID NO: 11 or 13 or any other protease/subtilisin.  As such, the meaning of the claim term “PI” or “residual activity” does not have a single basis for measurement wherein a first PI or residual activity value can be obtained by calculating the PI or relatively activity for a potential embodiment variant subtilisin in ratio to a first parent protease that can be the parent protease and a second PI or residual activity value can be obtained by calculating the PI or residual activity for a potential embodiment variant subtilisin in ratio to a second parent protease that can equally be the parent protease.  For these reasons, the ordinarily skilled artisan is unable to interpret the metes and bounds of the claim 8 so as to understand how to avoid infringement.
Regard claim 9, claim 9 recites “wherein said (i) cleaning performance in detergent is measured in accordance with the cleaning performance in laundry (HDL) and ADW detergents assay of Example 1.”  Claim 9 as indicated recites “assay” in the singular.  Example 1 provides for several assays for cleaning performance done in several different HDL and ADW detergents (e.g. Persil Non-Bio (Unilever) HDL, Tide HDL, and detergents as described in Tables 1-3 of the specification).  See Specification, para. [00166].  For example, cleaning performance in several detergents are described in Example 1 for crème brulee stains, egg yolk and BMI for different HDL and ADW compositions resulting in several assays described in Example 1.  From the language of claim 9, it is unclear if an embodiment of claim 9, paragraph (i), 
Claim 7 recites the limitation "the parent subtilisin" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 from which claim 7 depends does not recite the term “parent” such that there is no literal antecedent basis for “the parent subtilisin” in claim 1 or 7.  Further, as discussed above in regards to MPEP 2113, no embodiments of the claims are required to be made from any original “parent subtilisin” or by any particular methods.  As such, there is no inherent “the parent subtilisin” for any embodiment of claim 1 or 7 such that there is no inherent antecedent basis for “the parent subtilisin” as recited in claim 7.  Since the antecedent basis and therefore meaning of “the parent subtilisin” cannot be determined, the ordinarily skilled artisan at the time of filing is unable to interpret the metes and bounds of the claim 8 so as to understand how to avoid infringement.
MPEP 2173.05(q) sets forth the following:
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).

Claim 33 sets forth a “method for improving the stability of a subtilisin variant” where the body of claim 33 is a wherein clause setting forth amino acid sequence features of “said variant.”  Claim 33 does not set forth any active, positive steps of a method delimiting how the method of claim 33 is actually practiced nor how the method actually affects any increase in stability.  That is, claim 33 purports to recite a method however no steps of a method or process are recited anywhere in claim 33.  Since it is not clear what process step(s) form the method of claim 33, the ordinarily skilled artisan at the time of filing is unable to interpret the metes and bounds of claim 33 so as to understand how to avoid infringement.  That is, it is not clear what methods steps will or will not infringe or form an embodiment of the method claim 33.  Further regarding recitation of “improving the stability of a subtilisin variant,” in addition to not reciting any active, positive steps of a method, claim 33 does not indicate to what or in reference to what 
In the absence of the recitation of any active step of a method in claim 33, it is not possible to construct a broadest reasonable interpretation of claim 33.  For the purpose of rejections under 35 U.S.C. 102 or 103, any method having any relationship to stability of a subtilisin in any manner involving a subtilisin variant with the amino acid sequence features recited will be considered to satisfy the requirements of claim 33.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) sets forth the following:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed.

Claim 14, depending from claim 1 through intervening claim 10, recites “wherein said composition is phosphate-free or contains phosphate and/or is boron free or contains boron.”  Any possible composition either contains phosphates or does not contain phosphate as to be phosphate-free.  Any possible composition either contains boron or does not contain boron as to be boron free.  As such, the recitation in claim 14 that a composition either contains or does not contain phosphate or boron does not further limit the subject matter of claim 10 (from which claim 14 depends) since there is no embodiment of necessarily read on claim 14.  For this reason, claim 14 fails to specify a further limitation of the subject matter of claim 10 and therefore does not satisfy the test set forth in MPEP 608.01(n)(III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-15, 19-23 and 33 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellmuth et al. (WO 2016/087403 A1, PCT/EP2015/078131) or in the alternative under 35 U.S.C. 102(a)(2) as being anticipated by Hellmuth et al. (U.S. 2018/0023069 A1, filed 12/01/2015, national stage of PCT/EP2015/078131).  U.S. 2018/00230669 A1 is the publication of the U.S. national stage application of PCT/EP2015/078131 and is cited as an English language translation of WO 2016/087403 A1.  Citation below is to U.S. 2018/00230669 A1 for both Hellmuth et al. (WO 2016/087403 A1, PCT/EP2015/078131) and Hellmuth et al. (U.S. 2018/00230669 A1, filed 12/01/2015).
Hellmuth et al., abstract, disclose:
The disclosure relates to proteases, the amino acid sequence of which has been modified in particular with regard to the use thereof in detergents and cleaning agents, all sufficiently similar proteases having a corresponding modification and nucleic acids coding for them. The disclosure further 
Hellmuth et al., in the claims, disclose:
1. A protease comprising an amino acid sequence which is identical to the amino acid sequence specified in SEQ ID NO. 1 or SEQ ID NO. 2 over the total length thereof to an extent of at least about 70%, and which comprises the amino acid D at position 97 and/or the amino acid E at position 99 in the numbering according to SEQ ID NO. 1.
2. The protease according to claim 1, wherein, in the numbering according to SEQ ID NO 1, said protease has one or more amino acid substitutions, which are selected from N97D, S97D, R99E and S99E.
3. The protease according to claim 1, wherein its amino acid sequence corresponds to one of the amino acid sequences specified in SEQ ID NO. 4 to SEQ ID NO. 9.
4. A method for producing a protease, the method comprising the step of:
introducing an amino acid substitution N97D and/or R99E in the numbering according to SEQ ID NO. 1 into a starting protease identical to the amino acid sequence specified in SEQ ID NO. 1 over the total length thereof to an extent of at least about 70%; or
introducing an amino acid substitution S97D and/or S99E in the numbering according to SEQ ID NO. 1 into a starting protease identical to that specified in SEQ ID NO. 2 over the total length thereof to an extent of at least 70%.
6. A nucleic acid coding for a protease according to claim 1.
20. The protease according to claim 3, wherein its amino acid sequence corresponds to the amino acid sequence specified in SEQ ID NO. 5.
“Amino acid positions that are specified within the scope of the present disclosure by the wording “numbering according to SEQ ID NO. 1,” are understood as follows: The other amino acid positions are defined by an alignment of the amino acid sequence of a protease as contemplated herein having the amino acid sequence of the protease from Bacillus gibsonii (DSM 14391), as specified in SEQ. ID NO. 1.” Hellmuth et al., para. [0013].
et al., para. [0016].
“The term “cleaning performance” within the scope as contemplated herein is understood to mean the brightening performance on one or more stains, and in particular on laundry or tableware. In the context as contemplated herein, both the detergent or cleaning agent which comprises the protease or the washing or cleaning liquor formed by this agent, as well as the protease itself has a corresponding cleaning performance. The cleaning performance of the enzyme thereby contributes to the cleaning performance of the agent or of the washing or cleaning liquor formed by the agent. The cleaning performance is preferably determined as indicated further below.” Hellmuth et al., para. [0019].
“One can clearly see that especially the mutation R99E (in variant 2, SEQ ID NO. 5) or the combination R99E and N97D (in variant 3, SEQ ID NO. 6) deliver very advantageous washing performances, as compared to their wild type [SEQ ID NO. 1].” Hellmuth et al., para. [0175].
An alignment between recited SEQ ID NO: 13 (Qy) and SEQ ID NO: 5 (Db) of Hellmuth et al. is as follows:

    PNG
    media_image1.png
    421
    661
    media_image1.png
    Greyscale

As can be seen, SEQ ID NO: 5 of Hellmuth et al. is identical to recited SEQ ID NO: 13 except for a R99E substitution.  As such, SEQ ID NO: 1 of Hellmuth et al. is identical to recited SEQ ID NO: 13 as to be a parent protease having recited SEQ ID NO: 13 from which the subtilisin variant of SEQ ID NO: 5 of Hellmuth et al. is derived.
  Figure 1 provides a CLUSTALW alignment of the mature amino acid sequence of B. amyloliquefaciens subtilisin BPN' (SEQ ID NO:17) with the mature amino acid sequences of: B. lentus subtilisin GG36 (SEQ ID NO:1), B. licheniformis subtilisin AprL (SEQ ID NO:15), B. gibsonii subtilisin Bgi02446 (SEQ ID NO:11), and B. gibsonii subtilisin BgiDSM14391 (SEQ ID NO:13).” Specification, para. [0010].  
As can be seen in the alignment in Fig. 1 of the specification, position 99 of recited SEQ ID NO: 13 (SEQ ID NO: 1 of Hellmuth et al.) aligns with position 101 of recited SEQ ID NO: 17.  As such, the variant subtilisin having SEQ ID NO: 5 of Hellmuth et al. meets the features of claim 1, paragraph (ii), and claim 2, paragraph (vi), for 101E.  
For these reasons, Hellmuth et al. disclose all of the features of claims 1-7, 19 and 33.
et al. is identical to SEQ ID NO: 13 (B. gibsonii subtilisin BgiDSM14391) with the substitution R99E at position 101 corresponding to recited SEQ ID NO: 17.  The same species is described in the working examples of the specification for example, Tables 5, 6, and 7,  having improved laundry BMI performance, stability of subtilisin , and crème brulee cleaving performance, respectively, relative to a “parent” subtilisin having recited  SEQ ID NO: 13.
“WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT.” MPEP 2112.01(I).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” MPEP 2112.01(I).  “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” MPEP 2112(II).
Again, Tables 5, 6, and 7 directly evidence that a subtilisin variant identical to SEQ ID NO: 5 of Hellmuth et al. (recited SEQ ID NO: 13 with substitution R99E, position 101 corresponding to recited SEQ ID NO: 17), the subtilisin variant identical to SEQ ID NO: 5 of Hellmuth et al. has identical structure claimed properties or functions are presumed to be inherent.  Specifically, Tables 5, 6, and 7 of the specification directly evidence that a subtilisin variant identical to SEQ ID NO: 5 of Hellmuth et al. have at least improved stability as “measured in accordance with the stability assay of Example 1” wherein Table 6 of the specification shows experimental results of stability as “measured in accordance with the stability assay of Example 1.”  That is, Table 6 of the specification shows a stability value of 1.1 for recited SEQ ID NO: 13 having substitution R99E (SEQ ID NO: 5 of Hellmuth et al.) indicting improved stability as recited.  Further, Table 7 of the specification shows crème brulee cleaning performance of 2.2 (GSM-B Detergent) and 2.6 (MGDA detergent) indicating improved cleaning performance in at least a ADW detergent according to an assay of Example 1 or improved cleaning performance in detergent with crème brulee PI >1.  The specification, Table 2, describes “MGDA detergent” as an “ADW Detergent.”
For these reasons, the features of claims 6-9 are further disclosed by Hellmuth et al.  It is noted that claims 6-9 recite a composition of matter and do not require any step of a method.  As such, claim 6-
Regarding claims 10-15 and 23, Hellmuth et al., paras. [0188]-[0191], directly describes the variant of SEQ ID NO: 5 of Hellmuth et al. formulated in a “phosphate-free automatic dishwashing” detergent in the form of a “tablet” that further contains an amylase, “non-ionic surfactant,” “Zn acetate” (i.e. zinc ion), and various other adjunct agents including bleaching agents.  As such, Hellmuth et al. disclose all of the features of claims 10-15.  Regarding claim 23, Hellmuth et al., paras. [0166]-[0169], further describe the variant subtilisin having SEQ ID NO: 5 of Hellmuth et al. in an “aqueous liquid detergent” that is applied cleaning various stains on cotton material as to be a textile processing composition.
Regarding claims 19-22, Hellmuth et al., para. [0154], describe production of the variant having SEQ ID NO: 5 of Hellmuth et al. by “expression of the protease variant was performed in standard fashion by transforming Bacillus licheniformis [i.e. a recombinant host cell], with an appropriate expression vector and subsequent culture of the transformants expressing the protease variant.” “Expression vectors include nucleic acid sequences that enable them to replicate in the host cells containing them, preferably microorganisms, particularly preferably bacteria, and to bring a contained nucleic acid to expression there. . . . In the present case, at least one promoter is provided for the expression of a nucleic acid as contemplated herein [i.e. promoter is operatively linked to nucleic acid encoding the described subtilisin variants] and is used for the expression thereof.” Hellmuth et al., para. [0055].

Claim(s) 1-5, 7 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot, Accession No. S5VEF0, Jul. 2016, www.uniprot.org.
Uniprot S5VEF0 describes a subtilisin from Bacillus gibsonii having about 90% sequence identity to recited SEQ ID NO: 13 wherein an alignment between recited SEQ ID NO: 13 (Qy) and Uniprot S5VEF0 (Db) is as follows:

    PNG
    media_image2.png
    459
    743
    media_image2.png
    Greyscale

	An alignment between recited SEQ ID NO: 17 (Qy) and Uniprot S5VEF0 is as follows:

    PNG
    media_image3.png
    427
    652
    media_image3.png
    Greyscale


	The specification does not appear to have a limiting definition for a “subtilisin variant.”  As far as “subtilisin variant” means a protease producible by a method of modification of a starting subtilisin to include at least one of the recited substitutions, the subtilisin of Uniprot S5VEF0 can be made by a process of substituting 27 amino acid residues of the subtilisin of SEQ ID NO: 13 as indicated in the first alignment above including the substitution R99S (position 101 corresponding to SEQ ID NO: 17) such that SEQ ID NO: 13 is “the parent subtilisin” as recited in claims 4 and 7.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  MPEP 2113(I).  The rejected claims recite a composition of matter and are not required to actually be made by any specific process.  Further, claim 3 directly recites that the “variant (i) is a member of the Bacillus gibsonii-clade,” which is an express recitation that the variants include naturally-occurring subtilisins since only a naturally-occurring subtilisin natively produced by Bacillus gibsonii can be “a member of the Bacillus gibsonii-clade.”
	It is noted that the rejected claims are not considered to require any specific identity or substitution to recited SEQ ID NO: 17.  For example, claims 1 and 2 recite 101S wherein the residue at position 101 of recited SEQ ID NO: 17 is Ser. 
	Regarding claim 19, it is clear that the subtilisin described in Uniprot S5VEF0 is encoded by the genome of B. gibsonii wherein the chromosome of the same is a polynucleotide wherein the polynucleotide/gene encoding the subtilisin described in Uniprot S5VEF0 is necessarily operatively linked to a native promoter to allow for its expression in B. gibsonii.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 10-15, 19-20 and 23 rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a subtilisin variant that includes at least one naturally-occurring subtilisin. This judicial exception is not integrated into a practical application for the reasons set forth below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly 
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
Here, the rejected claims are directed towards a composition of matter such that step 1 is yes.  The rejections under 35 U.S.C. 102(a)(1) over Uniprot, Accession No. S5VEF0, 2016, www.uniprot.org, above are incorporated herein by reference.  As indicated above, Uniprot S5VEF0 evidence that a subtilisin naturally-produced by Bacillus gibsonii meets the features of claims 1-5, 7 and 19-20.
 Since the natural product (i.e. variant subtilisin) recited in the claims is naturally-occurring, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” It is noted that even if embodiments of the claims are directed towards polypeptides isolated or separated from the environment wherein the protease if found in situ in nature, such an isolated protein/enzyme is compared to is closest naturally occurring counterpart (e.g. a subtilisin as described in Uniprot S5VEF0) to determine if it has markedly different characteristics.  Because there is no indication in the record that isolation of the subtilisin as described in Uniprot S5VEF0 results in a marked difference in structure, function, or other properties as compared to its counterpart, any composition having the subtilisin as described in Uniprot S5VEF0 as the composition’s only required component is a product of nature exception within the meaning of Step 2A, prong 1.  See MPEP 2106.07(a)(I).  
Similarly, claims 11-15 and 23 recite additional components selected from a detergent composition (recited in claims 11, 12), amylase (recited by claim 13), physical form as a granule, powder, solid bar, liquid, tablet, gel, paste (claim 15), or a composition that is specifically a laundry detergent or textile processing composition or animal feed (claim 23).  Additional enzymes such as an amylase, detergents/surfactants and animal feed (e.g. corn, soy), as recited, include further naturally-occurring e.g. stability or enzymatic properties).  There is no evidence to record that formulating a composition containing any subtilisin in the physical form of a granule, powder, solid, bar, etc., as recited in claim 15 changes the properties of the subtilisin as to result in a markedly different characteristic.  There is no evidence of record that combination of any subtilisin with any generic plant based material that may serve as an animal feed as recited in claim 23 results in any specific chemical change or other markedly different characteristic for either the subtilisin or the animal or the plant based material.  
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
Claims 1-5 and 7 do not recite any additional elements other than a subtilisin variant that includes naturally-ocurring subtilisins as discussed above.  While claims 11-15 and 23 recite additional components selected from a detergent composition (recited in claims 11, 12), amylase (recited by claim 13), physical form as a granule, powder, solid bar, liquid, tablet, gel, paste (claim 15), or a composition that is specifically a laundry detergent or textile processing composition or animal feed (claim 23), none of these additionally recited components integrate the natural product except into a practical application, since the claims are not restricted to use for any application.  Further, claim 15 recites a physical form of a 
Regarding claims 19-20, as discussed, Uniprot S5VEF0 evidence that the subtilisin described in Uniprot S5VEF0 is encoded by a gene/polynucleotide as found in the genome of B. gibsonii wherein any such gene inherently has some promoter operably linked thereto to allow for expression of the gene.  For Step 2A, prong 1, as indicated above mere isolation of a naturally-occurring gene sequence does not amount to a Markedly different characteristics.  Regarding Step 2A, prong 2, there is nothing in claims 19-20 that can be considered to be an additional element that integrates a naturally-occurring gene encoding a subtilisin as described in Uniprot S5VEF0 into a practical application.
The rejected claims are directed to a judicial exception for the reasons set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-15, 19-23 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10-24 of copending Application No. 16/305,259 (reference application) further in view of Hellmuth et al. (WO 2016/087403 A1) and Hellmuth et al. (U.S. 2018/00230669 A1). Although the claims at issue are not identical, they are not patentably distinct for the following reasons.  Citation below is to Hellmuth et al. (U.S. 2018/00230669 A1).
The rejection under 35 U.S.C. 102(a)(2) over Hellmuth et al. discussed above is incorporated herein by reference.
Copending claims 1-3 recite a subtilisin variant having at least two variations at positions corresponding to SEQ ID NO: 2 of those claims including the substitution 100N.  SEQ ID NO: 2 of the copending claims is identical to SEQ ID NO: 15 of the instant specification identified as B. licheniformis subtilisin AprL.  Specification, para. [0010].  As shown in the alignment of Fig. 1 of the specification, position 100 of SEQ ID NO: 2 of the copending claims (SEQ ID NO: 15 of the specification), aligns with position 101 of recited SEQ ID NO: 17.  
Copending claim 14 recites the variant has an improved property when compared to a reference subtilisin “wherein the improved property is selected from improved protease activity, improved cleaning performance in detergent, improved thermostability in detergent, and improved aged laundry cleaning in 
Copending claims 19-21 directly recite laundry detergent or textile processing compositions   containing the variant protease, an alpha-amylase, phosphate-free and in a granular, powder or solid form.  
Regarding claims 19-22, Helmuth et al., as discussed above, teach that it is well established in the art to produce a variant subtilisin by expression of an encoding polynucleotide in an expression vector having a promoter operatively linked to the encoding polynucleotide including transformation of such expression vector into a host cell.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to encode any of the subtilisin variants recited in the copending claims in a polynucleotide operatively linked to a promoter and present in an expression vector transformed into a host in order to achieve the benefits of producing such subtilisin variant as taught by Helmuth et al.

Regarding claim 33, at the time of filing it would have been obvious to produce a variant subtilisin of the copending claims by modifying or substituting SEQ ID NO: 2 of the copending claims to have inter alia a 100N substitution wherein such methods of substitution are taught by Helmuth et al. as discussed above.  An ordinarily skilled artisan at the time of filing would have been motivated to do this in order to achieve the benefit of producing a variant subtilisin of copending claim 1.  As far as performance of the same is related to improving stability as indicated in copending claim 16, the same is considered to meet the features of claim 33.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Additional prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
Siegert et al. (U.S. 2013/0005637 A1), abstract, disclose subtilisin variants having a base sequence of SEQ ID NO: 1 of that publication that is equivalent to recited SEQ ID NO: 13 including substitution at position 21.
Cascao-Pereira et al. (U.S. 2010/0216682 A1) teach substitutions to a GG36 subtilisin having SEQ ID NO: 16 of that publication equivalent to SEQ ID NO: 1 of the current specification that appear to be relevant to at least claim 1.  See Cascao-Pereira et al., Table 5-7.
Additional prior art relevant to the claims may further be extant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652